The opinion of the court was delivered by
Stiles, J.
A judge of the superior court whose term of office expired on the second Monday of January, 1893, cannot be required- by mandamus to settle and certify a statement of facts on appeal after the expiration of his term. *286The act of January 21,1893 (Laws, p. 6), does not purport to do more than to authorize the ex-judges to settle- and certify, it does not, and could not, require them to do anything.
The application for a writ in this case is, therefore, denied.
Dunbar, C. J., and Hoyt, J., concur.
Scott, J., concurs in the result.